       Case: 1:19-cv-01610 Document #: 76 Filed: 05/31/19 Page 1 of 3 PageID #:848




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                     Case No.: 1:19-cv-01610
                  Plaintiff,
                                                     Honorable Andrea R. Wood
  v.
                                                     Magistrate Judge M. David Weisman
  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                   Defendants.



                                    NOTICE OF MOTION

TO:      All counsel of record

       PLEASE TAKE NOTICE that on June 18, 2019 at 9:00 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Andrea R. Wood, District Judge, or
any other Judge sitting in his stead in Courtroom 1925 of the Everett McKinley Dirksen U.S.
Courthouse, located at 219 S. Dearborn Street, Chicago, Illinois, and then and there present,
MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF ATTORNEY
ELIZABETH A. FEGAN, a copy of which has been served upon all counsel of record by
operation of the Court’s CM/ECF electronic filing system.

DATED: May 31, 2019                            Respectfully submitted,

                                               HAGENS BERMAN SOBOL SHAPIRO LLP

                                               By /s/ Elizabeth A. Fegan

                                               Elizabeth A. Fegan
                                               Daniel J. Kurowski
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               455 N. Cityfront Plaza Dr., Suite 2410
                                               Chicago, IL 60611
                                               Telephone: (708) 628-4949
                                               Facsimile: (708) 628-4950
                                               beth@hbsslaw.com
                                               dank@hbsslaw.com
Case: 1:19-cv-01610 Document #: 76 Filed: 05/31/19 Page 2 of 3 PageID #:849




                                  Steve W. Berman
                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                  1301 Second Avenue, Suite 2000
                                  Seattle, WA 98101
                                  Telephone: (206) 623-7292
                                  steve@hbsslaw.com


                                  Attorneys for Plaintiffs Christopher Moehrl, on
                                  behalf of himself and all others similarly situated




                                   -2-
    Case: 1:19-cv-01610 Document #: 76 Filed: 05/31/19 Page 3 of 3 PageID #:850




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed

electronically on the 31st day of May, 2019. Notice and a copy of this filing will be served upon

all counsel of record by operation of the Court’s CM/ECF electronic filing system.


                                             /s/ Elizabeth A. Fegan
                                                 Elizabeth A. Fegan




                                               -3-
